Exhibit 10.34

 

Execution Copy

 

GUARANTY

 

This GUARANTY (“Guaranty”), dated as of February 26, 2004, is made by Coast
Hotels and Casinos Indiana, LLC, an Indiana limited liability company
(“Guarantor”) in favor of Bank of America, N.A., as Administrative Agent (in
such capacity, “Administrative Agent”) for the benefit of the Lenders, as
defined below (collectively with the Lenders, “Lender”), and in favor of each of
the Lenders, with reference to the following facts:

 

RECITALS

 

A. Coast Hotels and Casinos, Inc., a Nevada corporation (“Borrower”), the
lenders from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and the Administrative Agent have heretofore entered
into an Amended and Restated Credit Agreement dated as of September 26, 2003 (as
such agreement may from time to time be amended, extended, renewed, supplemented
or otherwise modified, the “Credit Agreement”). Pursuant to the Credit
Agreement, the Lenders have agreed to extend certain credit facilities to
Borrower.

 

B. Guarantor is a wholly-owned subsidiary of the Borrower.

 

C. As a condition to the continuing availability of such credit facilities,
Guarantor is required to enter into this Guaranty and to guaranty the Guarantied
Obligations as hereinafter provided.

 

D. Guarantor expects to realize direct and indirect benefits as the result of
the availability of the aforementioned credit facilities to Borrower.

 

AGREEMENT

 

NOW, THEREFORE, in order to induce Lender to continue to extend the
aforementioned credit facilities, and for other good and valuable consideration,
the receipt and adequacy of which hereby are acknowledged, Guarantor hereby
represents, warrants, covenants, agrees and guaranties as follows:

 

1. Definitions. This Guaranty is one of the Subsidiary Guaranties referred to in
the Credit Agreement and is one of the Loan Documents. Terms defined in the
Credit Agreement and not otherwise defined in this Guaranty shall have the
meanings given those terms in the Credit Agreement when used herein and such
definitions are incorporated herein as though set forth in full. In addition, as
used herein, the following terms shall have the meanings respectively set forth
after each:

 

“Guarantied Obligations” means all Obligations of Borrower or any other Obligor
at any time and from time to time owed to Lender under one or more of the Loan
Documents (but not including Obligations owed to Lender under this Guaranty),
whether due or to become due, matured or unmatured, liquidated or unliquidated,
or contingent or noncontingent, including obligations of performance as well as
obligations of payment, and including interest that accrues



--------------------------------------------------------------------------------

after the commencement of any bankruptcy or insolvency proceeding by or against
Guarantor, any other Obligor or any other Person.

 

“Guarantor” means Coast Hotels and Casinos Indiana, LLC, an Indiana limited
liability company.

 

“Guaranty” means this Guaranty, and any extensions, modifications, renewals,
restatements, reaffirmations, supplements or amendments hereof.

 

“Lender” means the Administrative Agent (acting as the Administrative Agent
and/or on behalf of the Lenders), and the Lenders, and each of them, and any one
or more of them. Subject to the terms of the Credit Agreement, any right,
remedy, privilege or power of Lender may be exercised by the Administrative
Agent, or by the Required Lenders, or by any Lender acting with the consent of
the Required Lenders.

 

2. Guaranty of Guarantied Obligations; Insolvency.

 

(a) Guarantor hereby irrevocably, unconditionally guaranties and promises to pay
and perform on demand the Guarantied Obligations and each and every one of them,
including all amendments, modifications, supplements, renewals or extensions of
any of them, whether such amendments, modifications, supplements, renewals or
extensions are evidenced by new or additional instruments, documents or
agreements or change the rate of interest on any Guarantied Obligation or the
security therefor, or otherwise.

 

(b) As used in this Section: (a) the term “Applicable Insolvency Laws” means the
laws of the United States of America or of any State, province, nation or other
governmental unit relating to bankruptcy, reorganization, arrangement,
adjustment of debts, relief of debtors, dissolution, insolvency, fraudulent
transfers or conveyances or other similar laws (including, without limitation,
11 U.S.C. §547, §548, §550 and other “avoidance” provisions of Title 11 of the
United Stated Code) as applicable in any proceeding in which the validity and/or
enforceability of this Guaranty or any Specified Lien is in issue; and (b)
“Specified Lien” means any security interest, mortgage, lien or encumbrance
securing this Guaranty, in whole or in part. Notwithstanding any other provision
of this Guaranty, if, in any proceeding, a court of competent jurisdiction
determines that this Guaranty or any Specified Lien would, but for the operation
of this Section, be subject to avoidance and/or recovery or be unenforceable by
reason of Applicable Insolvency Laws, this Guaranty and each such Specified Lien
shall be valid and enforceable only to the maximum extent that would not cause
this Guaranty or such Specified Lien to be subject to avoidance, recovery or
unenforceability. To the extent that any payment to, or realization by, Lender
on the Guarantied Obligations exceeds the limitations of this Section and is
otherwise subject to avoidance and recovery in any such proceeding, the amount
subject to avoidance shall in all events be limited to the amount by which such
actual payment or realization exceeds such limitation, and this Guaranty as
limited shall in all events remain in full force and effect and be fully
enforceable against Guarantor. This Section is intended solely to reserve the
rights of Lender hereunder against Guarantor in such proceeding to the maximum
extent permitted by Applicable Insolvency Laws and neither Guarantor, Borrower,
any other guarantor of the Guarantied

 

-2-



--------------------------------------------------------------------------------

Obligations nor any Person shall have any right, claim or defense under this
Section that would not otherwise be available under Applicable Insolvency Laws
in such proceeding.

 

3. Nature of Guaranty. This Guaranty is irrevocable and continuing in nature and
relates to any Guarantied Obligations now existing or hereafter arising. This
Guaranty is a guaranty of prompt and punctual payment and performance and is not
merely a guaranty of collection.

 

4. Relationship to Other Agreements. Nothing herein shall in any way modify or
limit the effect of terms or conditions set forth in any other document,
instrument or agreement executed by Guarantor or in connection with the
Guarantied Obligations, but each and every term and condition hereof shall be in
addition thereto. All provisions contained in the Credit Agreement or any other
Loan Document that apply to Loan Documents generally are fully applicable to
this Guaranty and are incorporated herein by this reference.

 

5. Subordination of Indebtedness of Borrower to Guarantor to the Guarantied
Obligations. Guarantor agrees that:

 

(a) Any indebtedness of Borrower now or hereafter owed to Guarantor hereby is
subordinated to the Guarantied Obligations.

 

(b) If Lender so requests, upon the occurrence and during the continuance of any
Event of Default, any such indebtedness of Borrower now or hereafter owed to
Guarantor shall be collected, enforced and received by Guarantor as trustee for
Lender and shall be paid over to Lender in kind on account of the Guarantied
Obligations, but without reducing or affecting in any manner the obligations of
Guarantor under the other provisions of this Guaranty.

 

(c) Should Guarantor fail to collect or enforce any such indebtedness of
Borrower now or hereafter owed to Guarantor and pay the proceeds thereof to
Lender in accordance with Section 5(b) hereof, Lender as Guarantor’s
attorney-in-fact may do such acts and sign such documents in Guarantor’s name as
Lender considers necessary or desirable to effect such collection, enforcement
and/or payment.

 

6. Statutes of Limitations and Other Laws. Until the Guarantied Obligations
shall have been paid and performed in full, all the rights, privileges, powers
and remedies granted to Lender hereunder shall continue to exist and may be
exercised by Lender at any time and from time to time irrespective of the fact
that any of the Guarantied Obligations may have become barred by any statute of
limitations. Guarantor expressly waives the benefit of any and all statutes of
limitation, and any and all Laws providing for exemption of property from
execution or for evaluation and appraisal upon foreclosure, to the maximum
extent permitted by applicable Laws.

 

7. Waivers and Consents. Guarantor acknowledges that the obligations undertaken
herein involve the guaranty of obligations of Persons other than Guarantor and,
in full recognition of that fact, consents and agrees that Lender may, at any
time and from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) supplement, modify,
amend, extend, renew, accelerate or otherwise change the time

 

-3-



--------------------------------------------------------------------------------

for payment or the terms of the Guarantied Obligations or any part thereof,
including any increase or decrease of the rate(s) of interest thereon; (b)
supplement, modify, amend or waive, or enter into or give any agreement,
approval or consent with respect to, the Guarantied Obligations or any part
thereof, or any of the Loan Documents to which Guarantor is not a party or any
additional security or guaranties, or any condition, covenant, default, remedy,
right, representation or term thereof or thereunder; (c) accept new or
additional instruments, documents or agreements in exchange for or relative to
any of the Loan Documents or the Guarantied Obligations or any part thereof; (d)
accept partial payments on the Guarantied Obligations; (e) receive and hold
additional security or guaranties for the Guarantied Obligations or any part
thereof; (f) release, reconvey, terminate, waive, abandon, fail to perfect,
subordinate, exchange, substitute, transfer and/or enforce any security or
guaranties, and apply any security and direct the order or manner of sale
thereof as Lender in its sole and absolute discretion may determine; (g) release
any Person from any personal liability with respect to the Guarantied
Obligations or any part thereof; (h) settle, release on terms satisfactory to
Lender or by operation of applicable Laws or otherwise liquidate or enforce any
Guarantied Obligations and any security or guaranty therefor in any manner,
consent to the transfer of any security and bid and purchase at any sale; and/or
(i) consent to the merger, change or any other restructuring or termination of
the corporate existence of Borrower, Guarantor or any other Person, and
correspondingly restructure the Guarantied Obligations, and any such merger,
change, restructuring or termination shall not affect the liability of Guarantor
or the continuing effectiveness hereof, or the enforceability hereof with
respect to all or any part of the Guarantied Obligations.

 

Upon the occurrence and during the continuance of any Event of Default, Lender
may enforce this Guaranty independently as to Guarantor and independently of any
other remedy or security Lender at any time may have or hold in connection with
the Guarantied Obligations. Guarantor expressly waives any right to require
Lender to marshal assets in favor of Guarantor, and agrees that Lender may
proceed against Borrower, or upon or against any security or remedy, before
proceeding to enforce this Guaranty, in such order as it shall determine in its
sole and absolute discretion. Lender may file a separate action or actions
against Borrower and/or Guarantor without respect to whether action is brought
or prosecuted with respect to any security or against any other Person, or
whether any other Person is joined in any such action or actions. Guarantor
agrees that Lender, Borrower and any Affiliates of Borrower or Borrower may deal
with each other in connection with the Guarantied Obligations or otherwise, or
alter any contracts or agreements now or hereafter existing between any of them,
in any manner whatsoever, all without in any way altering or affecting the
security of this Guaranty. Lender’s rights hereunder shall be reinstated and
revived, and the enforceability of this Guaranty shall continue, with respect to
any amount at any time paid on account of the Guarantied Obligations which
thereafter shall be required to be restored or returned by Lender upon the
bankruptcy, insolvency or reorganization of Borrower or any other Person, or
otherwise, all as though such amount had not been paid. The rights of Lender
created or granted herein and the enforceability of this Guaranty with respect
to Guarantor at all times shall remain effective to guaranty the full amount of
all the Guarantied Obligations even though the Guarantied Obligations, or any
part thereof, or any security or guaranty therefor, may be or hereafter may
become invalid or otherwise unenforceable as against Borrower or any other
guarantor or surety and whether or not Borrower shall have any personal
liability with respect thereto. To the maximum extent permitted by law,
Guarantor expressly waives any and all defenses now or hereafter arising or
asserted by reason of (a) any disability or other defense of Borrower with
respect to the

 

-4-



--------------------------------------------------------------------------------

Guarantied Obligations, (b) the unenforceability or invalidity of any security
or guaranty for the Guarantied Obligations or the lack of perfection or
continuing perfection or failure of priority of any security for the Guarantied
Obligations, (c) the cessation for any cause whatsoever of the liability of
Borrower (other than by reason of the full payment and performance of all
Guarantied Obligations), (d) any failure of Lender to marshal assets in favor of
Borrower or any other Person, (e) except as otherwise provided in this Guaranty,
any failure of Lender to give notice of sale or other disposition of Collateral
to Guarantor or any other Person or any defect in any notice that may be given
in connection with any sale or disposition of Collateral, (f) any failure of
Lender to comply with applicable Laws in connection with the sale or other
disposition of any Collateral or other security for any Guarantied Obligation,
including without limitation, any failure of Lender to conduct a commercially
reasonable sale or other disposition of any Collateral or other security for any
Guarantied Obligation, (g) any act or omission of Lender or others that directly
or indirectly results in or aids the discharge or release of Borrower or the
Guarantied Obligations or any security or guaranty therefor by operation of law
or otherwise, (h) any Law which provides that the obligation of a surety or
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal or which reduces a surety’s or guarantor’s obligation
in proportion to the principal obligation, (i) any failure of Lender to file or
enforce a claim in any bankruptcy or other proceeding with respect to any
Person, (j) the election by Lender, in any bankruptcy proceeding of any Person,
of the application or non-application of Section 1111(b)(2) of the United States
Bankruptcy Code, (k) any extension of credit or the grant of any Lien under
Section 364 of the United States Bankruptcy Code, (l) any use of cash collateral
under Section 363 of the United States Bankruptcy Code, (m) any agreement or
stipulation with respect to the provision of adequate protection in any
bankruptcy proceeding of any Person, (n) the avoidance of any Lien in favor of
Lender for any reason, (o) any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against any Person, including any discharge of, or bar or stay
against collecting, all or any of the Guarantied Obligations (or any interest
thereon) in or as a result of any such proceeding, (p) to the extent permitted,
the benefits of any form of one-action rule, or (q) any action taken by Lender
that is authorized by this Section or any other provision of any Loan Document.
Guarantor expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Guarantied
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Guarantied Obligations.

 

8. Condition of Borrower and Borrower’s Subsidiaries. Guarantor represents and
warrants to Lender that Guarantor has established adequate means of obtaining
from Borrower and Borrower’s Subsidiaries, on a continuing basis, financial and
other information pertaining to the businesses, operations and condition
(financial and otherwise) of Borrower and Borrower’s Subsidiaries and their
Properties, and Guarantor now is and hereafter will be completely familiar with
the businesses, operations and condition (financial and otherwise) of Borrower
and Borrower’s Subsidiaries and their Properties. Guarantor hereby expressly
waives and relinquishes any duty on the part of Lender (should any such duty
exist) to disclose to Guarantor any matter, fact or thing related to the
businesses, operations or condition (financial or otherwise) of Borrower or
Borrower’s Subsidiaries or their Properties, whether now known or hereafter
known by Lender during the life of this Guaranty. With respect to any of the
Guarantied

 

-5-



--------------------------------------------------------------------------------

Obligations, Lender need not inquire into the powers of Borrower or any
Subsidiaries thereof or the officers or employees acting or purporting to act on
their behalf, and all Guarantied Obligations made or created in good faith
reliance upon the professed exercise of such powers shall be secured hereby.

 

9. Liens on Real Property. In the event that all or any part of the Guarantied
Obligations at any time are secured by any one or more deeds of trust or
mortgages or other instruments creating or granting Liens on any interests in
Real Property, Guarantor authorizes Lender, upon the occurrence of and during
the continuance of any Event of Default, at its sole option, without notice or
demand and without affecting any Guarantied Obligations of Guarantor, the
enforceability of this Guaranty, or the validity or enforceability of any Liens
of Lender on any Collateral, to foreclose any or all of such deeds of trust or
mortgages or other instruments by judicial or nonjudicial sale. Guarantor
expressly waives any defenses to the enforcement of this Guaranty or any rights
of Lender created or granted hereby or to the recovery by Lender against
Borrower or any other Person liable therefor of any deficiency after a judicial
or nonjudicial foreclosure or sale because all or any part of the Guarantied
Obligations is secured by Real Property. This means, among other things: (1)
Lender may collect from any Guarantor without first foreclosing on any real or
personal Property collateral pledged by Borrower. (2) If the Lender forecloses
on any Real Property collateral pledged by Borrower: (A) The amount of the
Guarantied Obligations may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price. (B) The Lender may collect from any Guarantor even if the
Lender, by foreclosing on the Real Property collateral, has destroyed any right
any Guarantor may have to collect from Borrower. This is an unconditional and
irrevocable waiver of any rights and defenses any Guarantor may have because all
or any part of the Guarantied Obligations is secured by Real Property. Guarantor
expressly waives any defenses or benefits that may be derived from California
Code of Civil Procedure §§ 580a, 580b, 580d or 726, or comparable provisions of
the Laws of any other jurisdiction, including, without limitation, NRS Section
40.430 and judicial decisions relating thereto, and NRS Sections 40.451, 40.455,
40.457 and 40.459 and all other suretyship defenses it otherwise might or would
have under California Law or other applicable Law. Guarantor expressly waives
any right to receive notice of any judicial or nonjudicial foreclosure or sale
of any Real Property or interest therein subject to any such deeds of trust or
mortgages or other instruments and any Guarantor’s or any other Person’s failure
to receive any such notice shall not impair or affect Guarantor’s Obligations or
the enforceability of this Guaranty or any rights of Lender created or granted.

 

10. Waiver of Rights of Subrogation. Notwithstanding anything to the contrary
elsewhere contained herein or in any other Loan Document to which Guarantor is a
party, unless and until all Obligations have been paid and performed in full,
Guarantor hereby expressly waives with respect to Borrower and its successors
and assigns (including any surety) and any other Person which is directly or
indirectly a creditor of Borrower or any surety for Borrower, any and all rights
at Law or in equity to subrogation, to reimbursement, to exoneration, to
contribution, to setoff or to any other rights that could accrue to a surety
against a principal, to a guarantor against a maker or obligor, to an
accommodation party against the party accommodated, or to a holder or transferee
against a maker, and which Guarantor may have or hereafter acquire against
Borrower or any other such Person in connection with or as a result of
Guarantor’s execution, delivery and/or performance of this Guaranty or any other
Loan Document to which Guarantor is a party. Guarantor agrees that it shall not
have or assert any

 

-6-



--------------------------------------------------------------------------------

such rights against Borrower or its successors and assigns or any other Person
(including any surety) which is directly or indirectly a creditor of Borrower or
any surety for Borrower, either directly or as an attempted setoff to any action
commenced against Guarantor by Borrower (as borrower or in any other capacity),
Lender or any other such Person unless and until all Obligations have been paid
and performed in full. Guarantor hereby acknowledges and agrees that this waiver
is intended to benefit Borrower and Lender and shall not limit or otherwise
affect Guarantor’s liability hereunder, under any other Loan Document to which
Guarantor is a party, or the enforceability hereof or thereof.

 

11. Understandings With Respect to Waivers and Consents. Guarantor warrants and
agrees that each of the waivers and consents set forth herein are made with full
knowledge of their significance and consequences, with the understanding that
events giving rise to any defense or right waived may diminish, destroy or
otherwise adversely affect rights which Guarantor otherwise may have against
Borrower, Lender or others, or against any Collateral, and that, under the
circumstances, the waivers and consents herein given are reasonable and not
contrary to public policy or Law. Guarantor acknowledges that it has either
consulted with legal counsel regarding the effect of this Guaranty and the
waivers and consents set forth herein, or has made an informed decision not to
do so. If this Guaranty or any of the waivers or consents herein are determined
to be unenforceable under or in violation of applicable Law, this Guaranty and
such waivers and consents shall be effective to the maximum extent permitted by
Law.

 

12. Representations and Warranties. Guarantor represents and warrants that (i)
it is duly organized and in good standing under the laws of the jurisdiction of
its organization and has full capacity and right to make and perform this
Guaranty, and all necessary authority has been obtained; (ii) this Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms except as enforcement may be limited by Debtor Relief Laws,
Gaming Laws or equitable principles relating to the granting of specific
performance and other equitable remedies as a matter of judicial discretion;
(iii) the making and performance of this Guaranty does not and will not violate
the provisions of any applicable law, regulation or order, and does not and will
not result in the breach of, or constitute a default or require any consent
under, any material agreement, instrument, or document to which it is a party or
by which it or any of its property may be bound or affected; (iv) all material
consents, approvals, licenses and authorizations of, and filings and
registrations with, any governmental authority required under applicable law and
regulations for the making and performance of this Guaranty have been obtained
or made and are in full force and effect; (v) by virtue of its relationship with
Borrower, the execution, delivery and performance of this Guaranty is for the
direct benefit of Guarantor and it has received adequate consideration for this
Guaranty; and (vi) the financial information, that has been delivered to Lender
by or on behalf of Guarantor, is complete and correct in all respects and
accurately presents the financial condition and the operational results of
Guarantor and since the date of the most recent financial statements delivered
to Lender, there has been no material adverse change in the financial condition
or operational results of Guarantor.

 

13. Costs and Expenses. Guarantor agrees to pay to Lender all costs and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred by Lender in the enforcement or attempted enforcement of this Guaranty,
whether or not an action is filed in connection therewith, and in connection
with any waiver or amendment of any term or provision hereof. All advances,
charges, costs and expenses, including reasonable attorneys’

 

-7-



--------------------------------------------------------------------------------

fees and disbursements (including the reasonably allocated cost of legal counsel
employed by Lender), incurred or paid by Lender in exercising any right,
privilege, power or remedy conferred by this Guaranty, or in the enforcement or
attempted enforcement thereof, shall be subject hereto and shall become a part
of the Guarantied Obligations and shall be paid to Lender by Guarantor,
immediately upon demand, together with interest thereon at the Base Rate or, if
applicable, the Default Rate provided for under the Credit Agreement.

 

14. Liability. Notwithstanding anything to the contrary elsewhere contained
herein or in any Loan Document to which Guarantor is a party, the aggregate
liability of Guarantor hereunder for payment and performance of the Guarantied
Obligations shall not exceed an amount which, in the aggregate, is $1.00 less
than that amount which if so paid or performed would constitute or result in a
“fraudulent transfer”, “fraudulent conveyance”, or terms of similar import,
under applicable state or federal Law, including without limitation, Section 548
of the United States Bankruptcy Code. The liability of Guarantor hereunder is
independent of any other guaranties at any time in effect with respect to all or
any part of the Guarantied Obligations, and Guarantor’s liability hereunder may
be enforced regardless of the existence of any such guaranties. Any termination
by or release of any guarantor in whole or in part shall not affect the
continuing liability of Guarantor hereunder, and no notice of any such
termination or release shall be required. The execution hereof by Guarantor is
not founded upon an expectation or understanding that there will be any other
guarantor of the Guarantied Obligations.

 

15. WAIVER OF JURY TRIAL. GUARANTOR AND LENDER EXPRESSLY WAIVE THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF OR RELATED TO THIS GUARANTY, THE CREDIT AGREEMENT, THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR PARTIES, WHETHER NOW EXISTING OR HEREAFTER ARISING
AND WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.
GUARANTOR AND LENDER AGREE THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS GUARANTY, THE CREDIT AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS GUARANTY,
THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS. ANY PARTY HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

 

16. THIS GUARANTY SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REFERENCE TO THE
CONFLICT OF LAWS

 

-8-



--------------------------------------------------------------------------------

OR CHOICE OF LAW PRINCIPLES THEREOF. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF CALIFORNIA SITTING IN LOS ANGELES COUNTY OR OF THE UNITED STATES FOR
THE CENTRAL DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
GUARANTY, GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. GUARANTOR IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. GUARANTOR WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

 

[Remainder of page intentionally left blank.]

 

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed this Guaranty by its duly authorized
officer as of the date first written above.

 

“Guarantor”

 

COAST HOTELS AND CASINOS INDIANA, LLC,

an Indiana limited liability company

 

By: Coast Hotels and Casinos, Inc.,

its Sole Member

By:  

/s/    Gage Parrish        

   

--------------------------------------------------------------------------------

    Gage Parrish, Vice President, Chief Financial Officer and Assistant
Secretary of Coast Hotels and Casinos, Inc.

Address:

c/o Coast Hotels and Casinos, Inc.

4500 West Tropicana Road

Las Vegas, Nevada 89103

702/365-7002 direct

702/365-7111 general

702/365-7566 FAX

 

S-1